IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 CHRISTOPHER KING, J.D.
 a/k/a KINGCAST                                       No. 79874-0-I

                       Appellant,                     DIVISION ONE

                v.                                    UNPUBLISHED OPINION

 FACEBOOK, INC.,

                       Respondent.


       APPELWICK, J. — King sued Facebook for injunctive relief relating to the

suspension of his account. He then served Facebook with three sets of discovery

requests. Two days before Facebook’s first discovery deadline, King filed a motion

to compel responses to all of his requests. Facebook opposed the motion. After

meeting its first discovery deadline, Facebook filed a motion to dismiss and a

motion for a protective order. It asked the trial court to stay discovery pending the

resolution of its motion to dismiss. The trial court denied King’s motion to compel

and granted Facebook’s motion for a protective order. It also awarded Facebook

reasonable attorney fees and costs for responding to King’s motion. King argues

that the circumstances of this case do not warrant an assessment of attorney fees.

We affirm.

                                        FACTS

       On November 7, 2018, Christopher King filed a complaint seeking injunctive

relief against Facebook, Inc. He alleged that Facebook violated its terms of service


  Citations and pin cites are based on the Westlaw online version of the cited material.
No. 79874-0-I/2


by suspending his account on two occasions after he posted about his experience

dealing with racism. In offering an explanation of the posts that resulted in his

suspension, he used the “N word” and described an encounter he had with police.

King asserted breach of contract, outrage, and promissory estoppel claims, as well

as a claim under 42 U.S.C. § 1981. He sought the immediate reinstatement of his

Facebook privileges, a public apology from Facebook, and compensatory and

punitive damages.

        On November 13, 2018, a process server served the complaint on

Facebook’s registered agent in California, along with King’s first set of discovery

requests.   The requests consisted of nine interrogatories, nine requests for

production, and two requests for admission. Some of the requests sought data

about other Facebook users, including how many user accounts had been

suspended for using the N word since January 2013. None of King’s requests

were signed.

        King served Facebook with a second set of discovery requests on

November 30, 2018. This second set included six additional interrogatories and

two additional requests for production.          All of the requests were signed.

Facebook’s responses to King’s second set of requests were due on January 2,

2019.

        On December 12, 2018, Facebook explained to King over the phone that

because his first set of discovery requests were not signed, they did not comply

with CR 26(g) and Facebook was not obligated to respond. King agreed to rectify

the error by sending signed versions of his first set of requests.


                                             2
No. 79874-0-I/3


      King served Facebook with a signed, revised first set of discovery requests

on December 14, 2018. The requests included 19 interrogatories, 19 requests for

production, and 5 requests for admission. In addition to seeking data about other

Facebook users, the requests sought Facebook’s rationale for suspending specific

user accounts. Facebook’s responses to King’s revised first set of requests were

due on January 14, 2019.

      King served Facebook with a third set of discovery requests on December

18, 2018.   This third set consisted of two additional interrogatories and four

additional requests for production. Facebook’s responses to King’s third set of

requests were due on January 18, 2019.

      On December 27, 2018, about a week before Facebook’s first discovery

deadline, King e-mailed counsel for Facebook asking if it intended to provide

substantive answers to his discovery requests. If so, he asked counsel to “state

the extent of [Facebook’s] anticipated responses.” He also told counsel that if he

did not hear back the following day, he would “reasonably assume the answer is

in the negative” and “proceed on that basis.” Counsel for Facebook responded the

next day. He told King that on January 2, Facebook would be providing “objections

to the requests that are due (the second set) along with a motion for a protective

order.” In a separate e-mail, he asked if King would be willing to stay or postpone

Facebook’s discovery deadlines until its planned motion to dismiss was decided.

King responded by stating that he would be filing a motion to compel.

      On December 31, 2018, King filed a motion to compel Facebook to respond

to all of his discovery requests in full. Facebook opposed the motion. In doing so,


                                            3
No. 79874-0-I/4


it argued that the motion was “predominantly a preemptive opposition to

Facebook’s motion for a protective order,” and that King’s requested relief would

strip Facebook of its right to make timely objections to his requests. It argued next

that the motion was “substantively defective.”        It explained that King made

“sweeping requests that would require Facebook to scour years’ [sic] worth of data

and personal information” on other user accounts, but failed to articulate why the

requests were relevant or likely to lead to relevant information. Facebook also

requested attorney fees under CR 37(a)(4).

       On January 2, 2019, Facebook filed a motion to dismiss the case. It also

filed a motion for a protective order, asking the trial court to extend the time for it

to respond to King’s discovery requests until the court ruled on its pending motion

to dismiss. Last, it served King with responses and objections to his second set of

discovery requests.

       The trial court ruled on Facebook’s and King’s discovery motions on

February 1, 2019. First, it granted Facebook’s motion for a protective order. It

explained that it agreed with Facebook that “neither party will be prejudiced by a

brief stay on discovery pending the court’s ruling on [Facebook]’s [m]otion to

[d]ismiss, which is scheduled for hearing on February 15, 2019.”

       Second, the trial court denied King’s motion to compel. It concluded that

King filed his motion “prematurely because [Facebook]’s responses to [King]’s

discovery requests were not due on December 31, 2018.” It further stated that it

was “unable to find that [King]’s motion was ‘substantially justified or that other

circumstances make an award of expenses unjust.’” (Quoting CR 37(a)(4).) As a


                                              4
No. 79874-0-I/5


result, it stated that it would award Facebook its reasonable fees and costs under

CR 37(a)(4). It directed Facebook to file a motion seeking the fees and costs it

incurred in responding to the motion to compel.

       A few days later, Facebook filed a motion seeking $2,504.49 in reasonable

attorney fees and costs. On February 15, 2019, the trial court granted Facebook’s

motion to dismiss, dismissing King’s complaint without prejudice. Later that month,

it granted Facebook’s motion for fees and awarded it $2,504.49. King then filed a

motion for reconsideration of the fee award, which the court denied.

       King appeals the trial court’s decision to award Facebook attorney fees.

                                   DISCUSSION

       King argues that the trial court’s assessment of attorney fees is unwarranted

due to the “[t]otality of [c]ircumstances on [l]aw and in [e]quity.” Specifically, he

contends that he was entitled to file the motion to compel because Facebook told

him that it was not going to provide any discovery responses. He also asserts that

awarding Facebook attorney fees was “needlessly punitive.” Last, he points out

that he is a pro se litigant with limited means, while Facebook is a wealthy

corporation.1

       Under CR 37(a)(4), a trial court shall award attorney fees to a party who

successfully opposes a motion to compel, unless the motion was substantially

justified or other circumstances make an award of expenses unjust. A trial court

       1In a section of his brief titled “Public Policy, Equity and Ongoing Bad Faith,”
King goes on to assert that Facebook is an abusive and monopolistic entity. He
also discusses the merits of his claims against Facebook in a separate federal
action. Because these arguments are not relevant to whether the trial court erred
in awarding Facebook attorney fees, we do not address them.


                                              5
No. 79874-0-I/6


has broad discretion to award attorney fees. Dalsing v. Pierce County, 190 Wn.

App. 251, 267, 357 P.3d 80 (2015). We will not disturb an award of attorney fees

except upon a clear showing that the court abused its discretion. Id.

       King argues first that “volumes of [d]ecisional case law do not support an

assessment or award of attorney fees or costs” here. He cites no Washington

authority to support that proposition.2 He further asserts that “no sanctions should

issue” because he was entitled to file a motion to compel when Facebook “flat out

stated in a [CR] 26 [c]onference that it was [not] providing any responses.” And,

he states that he would have been entitled to file the motion three days later when

Facebook “fail[ed] to issue responses.”

       Facebook did not state that it would not be providing any discovery

responses. Rather, in a December 28, 2018 e-mail, counsel for Facebook told

King that Facebook would be timely providing objections to the second set of

discovery requests due on January 2, along with a motion for a protective order.

King responded the same day and told Facebook that he would be filing a motion

to compel. He also stated that he would “wait until [January] 2nd to determine the

extent of [Facebook]’s response to that set of [d]iscovery [r]esponses” so he would

not have to go back and “[a]mend anything.” Instead, King filed a motion to compel

       2 Instead, King cites two federal cases where the court denied a motion to
compel but did not issue sanctions. He also cites a number of federal cases to
support the proposition that the filing of a dispositive motion does not automatically
constitute good cause for a stay of discovery. He does not elaborate further on
this argument. Nor does he assign error to the trial court’s order granting
Facebook’s motion for a protective order and staying discovery during the
pendency of its motion to dismiss. We do not review a claimed error unless the
appellant assigns error to it. RAP 10.3(a)(4). Accordingly, we do not address
King’s argument regarding the trial court’s decision to stay discovery.


                                             6
No. 79874-0-I/7


responses to all of his discovery requests on December 31, two days before

Facebook’s first discovery deadline. Facebook then timely served King with its

first set of responses and objections on January 2. It also filed a motion for a

protective order on that date.

       Rather than waiting to review Facebook’s objections and allowing the court

to evaluate the scope of those objections and its motion for a protective order, King

filed a motion to compel two days before Facebook’s first discovery deadline and

weeks before its remaining deadlines. He states that he would have been entitled

to file the motion “a scant three (3) days later” when Facebook served its objections

to his second set of discovery requests. But, he fails to demonstrate the necessity

of filing the motion before any of Facebook’s discovery responses were due.

Under these circumstances, the trial court did not abuse its discretion in

determining that King’s motion to compel was not substantially justified.

       King argues next that the trial court should not have awarded Facebook

attorney fees because they were “needlessly punitive.” He cites no authority to

support that assertion. Nor does he cite authority that would prevent a trial court

from awarding attorney fees where such fees serve a punitive purpose. Where a

party fails to cite authority to support a proposition, “the court is not required to

search out authorities, but may assume that counsel, after diligent search, has

found none.” DeHeer v. Seattle Post-Intelligencer, 60 Wn.2d 122, 126, 372 P.2d

193 (1962). We hold pro se litigants to the same standard as attorneys. Kelsey v.

Kelsey, 179 Wn. App. 360, 368, 317 P.3d 1096 (2014).




                                             7
No. 79874-0-I/8


       CR 37(a)(4) requires a trial court to award attorney fees to a party who

successfully opposes a motion to compel, unless the motion was substantially

justified or other circumstances make an award of expenses unjust.                 As

established above, the trial court did not abuse its discretion in determining that

King’s motion was not substantially justified. Thus, without a determination that

other circumstances made an award unjust, the court was required to award

Facebook attorney fees.

       King last points out that he is a pro se litigant with “limited means,” while

Facebook is a wealthy corporation. His statement implies that awarding Facebook

attorney fees under these circumstances would be unjust because he cannot pay

them. But, King failed to raise inability to pay as an issue below. He presented no

evidence to the trial court to support that he did not have the financial resources to

satisfy such a judgment. As a result, we do not consider this argument on appeal.

See RAP 2.5(a) (“The appellate court may refuse to review any claim of error which

was not raised in the trial court.”).

       The trial court did not abuse its discretion in awarding Facebook attorney

fees under CR 37(a)(4).

       We affirm.




WE CONCUR:




                                             8